Citation Nr: 0801371	
Decision Date: 01/14/08    Archive Date: 01/29/08

DOCKET NO.  05-01 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel




INTRODUCTION

The veteran had active military service from January 1953 to 
November 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

The Board notes that a motion to advance the veteran's appeal 
on the docket due to his advanced age was submitted on 
January 9, 2008.  However, since the veteran's claim is being 
considered at this time, the motion to advance on the docket 
is moot.


FINDING OF FACT

The evidence is in equipoise as to whether the veteran's 
current bilateral hearing loss is related to noise exposure 
in the military.


CONCLUSION OF LAW

Resolving reasonable doubt in the veteran's favor, bilateral 
hearing loss was incurred in service.  38 U.S.C.A. §§ 1131, 
1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.303, 3.159, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) describe VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  Upon receipt of a 
complete or substantially complete application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and notify the claimant and 
his or her representative, if any, of what information and 
evidence not already provided, if any, is necessary to 
substantiate, or will assist in substantiating, each of the 
five elements of the claim including notice that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 
19 Vet. App. 473 (2007).  

In light of the favorable decision contained herein, that is, 
the granting of the claim, it is clear that sufficient 
evidence was developed in this case in this respect.  To the 
extent that there may be any deficiency of notice or 
assistance, the Board finds that there is no prejudice in 
proceeding with the veteran's claim given the favorable 
nature of the Board's decision. 

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In order to prevail on the issue of service 
connection there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The veteran claims that he has bilateral hearing loss that is 
due to exposure to excessive noise as a machine gunner in 
Korea for 11 months.  He says he was given no ear plugs or 
other hearing protection by the military.  

With respect to hearing loss, VA has specifically defined 
what is meant by a "disability" for the purposes of service 
connection:  "[I]mpaired hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent."  38 
C.F.R. § 3.385 (2006).  

The veteran is not required to show that hearing loss was 
present during active military service in order to establish 
service connection.  See Godfrey v. Derwinski, 2 Vet. App. 
352, 356 (1992).  Rather, he may establish the required nexus 
between his current hearing disability and his term of 
military service by showing that his current hearing 
disability resulted from personal injury suffered in the line 
of duty.  Id.  Claims for service connection must be 
considered on the basis of the places, types and 
circumstances of a claimant's military service.  38 C.F.R. 
§ 3.303(a) (2007).  

In support of his claim, the veteran submitted two private 
audio examinations.  The first examination from October 1997 
shows the veteran had high frequency hearing loss starting at 
3000 hertz.  The second examination from November 2003 shows 
the veteran had high frequency hearing loss starting at 2000 
hertz.  Speech discrimination was 84 percent in the right ear 
and 92 percent in the left.  The veteran also submitted a 
copy of a prescription for hearing aids dated in December 
2003 from his private physician.

Also in support of his claim, the veteran submitted two 
pictures, presumably of himself.  The first picture is of him 
standing with a rifle in his hand next to what appears to be 
a bunker.  The second picture shows him squatting next to two 
machine guns on tripods.  

Finally, the veteran submitted a statement from his wife of 
over 50 years.  She says that she knew the veteran for a year 
prior to his entrance into service and he did not have any 
hearing problems at that time.  After his return from Korea 
in November 1954, however, she noticed that the veteran had 
problems with his hearing because she had trouble getting his 
attention.  She stated that the veteran's mother also noticed 
the veteran's loss of hearing.  She said that they married in 
June 1956 and that, as the years went by, the veteran's 
hearing problem persisted.  She said that now the veteran has 
more difficulty hearing high pitched tones such as doorbells, 
telephones and cell phones.  Also, his hearing is directional 
in that he only hears when someone is speaking directly at 
him.  

The veteran was provided a VA examination in May 2004.  At 
the VA examination, the veteran reported having bilateral 
hearing loss, but denied any tinnitus.  He reported being 
exposed to the excessive noise of machine guns in the 
demilitarized zone while in the Korean Conflict from 1953 to 
1954.  He reported that, before entering the military, he 
worked for Motorola as a timekeeper in an office setting for 
two years.  After the military, he was a mechanical engineer 
for 33 years where the use of hearing protection was 
required.

Audiological evaluation revealed pure tone thresholds, in 
decibels, were as follows:



HERTZ




1000
2000
3000
4000
AVG
RIGHT
20
60
60
60
50
LEFT
15
65
65
65
53

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 80 percent in the left ear.

In responding to the request for an opinion, the examiner 
stated the following:

A separation physical with no date was found in 
the C-file indicating hearing within normal 
limits, according to VA guidelines, but which is 
considered a mild hearing loss by the American 
Speech and Hearing Association.  There was no 
enlistment physical available.  The patient 
reported working 33 years as a mechanical 
engineer, with the use of hearing protection.  His 
hearing loss could have begun as a result of 
military noise exposure.  However, the 
relationship between the condition and military 
service is purely speculative.  Evidence does not 
support an opinion.

In addition to the above evidence, the claims file also 
includes the veteran's DD214 and the report from his 
separation examination.  The veteran's DD214 shows that the 
veteran was inducted into the Army in January 1953 and was 
discharged in November 1954.  During this period of time he 
spent one year, four months and nine days of foreign service.  
The veteran received a Korean Service Medal indicating that 
he actually served in Korea.  Although his military specialty 
is not listed on the DD214, his most significant duty 
assignment was with H Company, 38th Infantry.  His DD214 
shows that his preservice occupation was as a timekeeper for 
Motorola Incorporated from 1950 to 1953.  It also shows that 
the veteran had completed one year of college for 
engineering.

The veteran's separation examination, although undated, shows 
the veteran had one year and ten months of government service 
at the time of the examination.  Whispered voice hearing test 
was 15/15 bilaterally.  Audiometric evaluation showed that 
pure tone thresholds, in decibels, was as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15

25
LEFT
25
15
15

20

The veteran's remaining service records appear to have been 
lost in the fire at the National Personnel Records Center in 
1973 and, therefore, are unavailable for review.  Although no 
efforts were made to recreate these records, the Board finds 
that further efforts were unnecessary given the veteran's 
report on the NA Form 13055 that he did not receive any 
treatment in service for the claimed condition.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  Nevertheless, when, after considering all 
the evidence, a reasonable doubt arises regarding a 
determinative issue, the benefit of the doubt shall be given 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2007).

After weighing the above evidence, the Board finds that it is 
in equipoise.  There is no entrance examination for review to 
see whether the veteran underwent audiometric testing at that 
time.  However, the veteran's wife stated that she knew the 
veteran for one year prior to his induction into service and 
he had no hearing problems at that time.  Thus the Board 
finds that the evidence fails to show that the veteran had a 
loss of hearing acuity at the time of his entrance into 
service.  

Next, although the separation examination reported the 
veteran's hearing to be normal at the time of separation, the 
VA examiner stated that the audiometric testing results 
indicate he actually had a mild hearing loss by the American 
Speech and Hearing Association standards.  Thus it appears 
that the veteran had a loss of hearing acuity at the time of 
his separation from service, although not a hearing 
impairment as defined by VA for disability purposes.

The veteran says that he was exposed to excessive noise as a 
machine gunner in service in Korea.  The evidence confirms 
that the veteran was in the Army infantry in Korea.  There is 
no evidence in the record contradicting the veteran's 
statements as to his military occupational specialty of 
machine gunner.  The available service records are silent as 
to the veteran's military occupational specialty.  The 
veteran is competent to provide testimony as to what his 
military occupation was.  Without opposing evidence to the 
contrary, there is no reason to discount the veteran's 
testimony.

Furthermore, the veteran reported at the VA examination that 
his preservice occupation was as a timekeeper in an office 
setting.  His DD214 confirms this employment.  This would be 
an unlikely environment for him to be exposed to excessive 
noise that would cause damage to his hearing.  He also 
reported that post-service he worked for 33 years as an 
engineer, but that hearing protection was required.  His 
DD214 shows that the veteran had completed one year of 
college for engineering, corroborating the veteran's 
statement as to his post-service occupation.  As for whether 
the veteran wore hearing protection as an engineer, the Board 
does not see any evidence to contradict the veteran's report 
of being required to use hearing protection.  Thus there is 
no reason to discount the veteran's report, and there is no 
evidence to show that the veteran had significant post-
service noise exposure that may be the cause of his bilateral 
hearing loss.

Finally both the veteran and his wife submitted statements 
saying that he had problems with his hearing when he came 
home from serving in Korea and, although the veteran did not 
seek treatment for this at that time, his hearing has 
worsened over the years to the point where he did seek 
medical attention in 1997.  Although laypersons are not 
competent to render opinions as to the diagnosis or etiology 
of a disease or injury, they are competent to testify as to 
factual matters of which they have first-hand knowledge, such 
as symptoms that are capable of lay observation.  See 
Espiritu v. Derwinski, 2 Vet. App. 494 (1992); Layno v. 
Brown, Vet. App. 465, 469 (1994); Savage v. Grober, 10 Vet. 
App. 488, 495-98 (1997).  Thus the veteran and his wife are 
both competent to testify that the veteran had hearing 
problems after his return from service and that it has 
worsened since service as this is such a condition that is 
capable of lay observation.  The Board also finds their 
statements to be credible.  The veteran had a loss of hearing 
acuity (according to the VA examiner's opinion) at the time 
he separated from service.  Although the veteran did not seek 
medical treatment for his hearing loss until 1997, the Board 
does not find the lack of medical evidence contradicts the 
testimony by the veteran and his wife.  It is not incredible 
that someone with a mild hearing loss would not seek medical 
attention until it became a significant problem, which the 
veteran obviously had by 1997.  

With respect to the VA the examiner's statements as to the 
etiology of the veteran's hearing loss, it would appear they 
are somewhat contradictory.  On the one hand, the examiner 
gave an opinion that the veteran's hearing loss could have 
begun as a result of military noise exposure.  On the other 
hand, she said that any opinion as to a relationship between 
the veteran's hearing loss and military noise exposure is 
purely speculative and the evidence does not support an 
opinion.  Thus, the Board does not consider this opinion to 
negate the evidence favorable to the veteran's claim.  

Accordingly, the evidence is in equipoise because it shows 
that the veteran had no hearing problems before service, that 
he had loss of hearing acuity on separation from service, and 
that he has had continuous and worsening hearing loss since 
his separation from service, but there is no definitive 
evidence as to a relationship between the veteran's current 
hearing loss and noise exposure in service, such as a medical 
opinion to that effect.  Furthermore, the evidence does not 
show that the veteran was exposed to excessive noise prior or 
subsequent to his military service without the use of hearing 
protection, but also does not definitively show exposure to 
excessive noise in service.  However, when considering the 
evidence as a whole and in conjunction with the time, place 
and circumstances of the veteran's military service, there is 
sufficient evidence to create a reasonable doubt that the 
etiology of the veteran's current hearing loss is excessive 
noise exposure in service.  

Therefore, reasonable doubt being resolved in favor of the 
veteran, the Board finds that service connection for 
bilateral hearing loss is warranted, and the veteran's claim 
is granted.

 
ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


